DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the unlabeled rectangular boxes, which are used in lieu of detailed illustration, shown in the drawings should be provided with descriptive text labels (numbers alone are insufficient). See MPEP 608.02(b), Form Paragraph 6.22, Examiner Note 1; MPEP 608.02(d); 37 CFR 1.83(a). Please provide descriptive text labels in Fig. 2 for rectangular boxes 221, 222, 223. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8-10, 12-13, and 15-17 of U.S. Patent No. 10,803,804. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are shown to be subject to nonstatutory double patenting rejections by comparing the claims of the current application with the claims of the patent as shown below. The claims of the patent anticipate/render obvious the claims of the current application.
US Application No. 17/016,813
US Patent No. 10,803,804
Claim 1: A pixel circuit of an electronic display configured for operating in a drive mode or in one or more measurement modes, the pixel circuit comprising: a light emitting device (LED) configured to emit light responsive to an electrical drive current; a 

Claim 3: wherein the first switching circuit comprises a third transistor switchably connecting the first terminal of the drive transistor to the power supply line, and a fourth transistor switchably connecting the first terminal of the drive transistor to the data line.
further comprising a transistor for switchably connecting the gate terminal of the drive transistor to the second terminal thereof.
Claim 1: A pixel circuit of an electronic display configured for operating in a drive mode or in one or more measurement modes, the pixel circuit comprising: a light emitting device (LED) configured to emit light responsive to an electrical drive current; a drive transistor comprising a first terminal, a second terminal, and a gate terminal, and configured to control the electrical drive current responsive to a voltage at the gate terminal thereof, a transistor switchably connecting the gate terminal of the drive transistor to the second terminal thereof and for disconnecting said gate terminal of the drive transistor from the second terminal thereof during at least one of the one or more measurement modes; a first switching circuit switchably connecting the first terminal of the drive transistor to a power supply line of the electronic display or to a data line of the electronic display, the first switching circuit for connecting said first terminal of the drive transistor to the data line during said at least one of the one or more measurement modes; and, a second switching circuit switchably connecting one of the gate terminal of the drive transistor or the LED to a source of a reference voltage.
Claim 3: wherein the first switching circuit comprises a third transistor switchably connecting the first terminal of the drive transistor to the power supply line, and a fourth transistor switchably connecting the first terminal of the drive transistor to the data line.
further comprising a second switching circuit for switchably connecting the gate terminal of the drive transistor to a source of a reference voltage and for switchably connecting the LED to the source of the reference voltage.
Claim 1: …a second switching circuit switchably connecting one of the gate terminal of the drive transistor or the LED to a source of a reference voltage.
Claim 4: wherein the second switching circuit comprises a fifth transistor switchably connecting the gate terminal of the drive transistor to the source of a reference voltage for pre-charging the storage capacitor, and wherein the storage capacitor is connected between the gate terminal of the drive transistor and the power line.
Claim 6: wherein the second switching circuit further comprises a seventh transistor 
Note: the combination of claims 1, 4, and 6 means that both elements of ’813 claim 3 are present.
wherein the first switching circuit comprises a first transistor for switchably connecting the first terminal of the drive transistor to the power supply line, and a second transistor for switchably connecting the first terminal of the drive transistor to the data line.
Claim 3: wherein the first switching circuit comprises a third transistor switchably connecting the first terminal of the drive transistor to the power supply line, and a fourth transistor switchably connecting the first terminal of the drive transistor to the data line.
Claim 5: wherein the second switching circuit comprises a transistor for switchably connecting the gate terminal of the drive transistor to the source of a reference voltage for pre-charging the storage capacitor, and wherein the storage capacitor is connected between the gate terminal of the drive transistor and the power supply line.
Claim 4: wherein the second switching circuit comprises a fifth transistor switchably connecting the gate terminal of the drive transistor to the source of a reference voltage for pre-charging the storage capacitor, and wherein the storage capacitor is connected between the gate terminal of the drive transistor and the power line.

Claim 6: wherein the second switching circuit further comprises a transistor switchably connecting the LED to the source of the reference voltage for pre-setting the LED.
Claim 6: wherein the second switching circuit further comprises a seventh transistor switchably connecting the LED to the source of the reference voltage for pre-setting the
Claim 7: A method for operating a pixel array of a display comprising a plurality of pixel circuits, each pixel circuit comprising a light emitting device (LED), a drive transistor comprising a gate, a first terminal, and a second terminal, and a storage capacitor connected to the gate, the method comprising: operating a pixel circuit of the pixel array in a drive mode comprising a programming stage and an emission stage, wherein the programming stage comprises activating electrical connections between the 
A method for operating a pixel array of a display comprising a plurality of pixel circuits, each pixel circuit comprising a light emitting device (LED), a drive transistor comprising a gate, a first terminal, and a second terminal, and a storage capacitor connected to the gate, the method comprising: operating a pixel circuit of the pixel array in a drive mode comprising a programming stage and an emission stage, wherein the programming stage comprises temporally activating electrical connections between the second terminal of the drive transistor and the gate of the drive transistor and between the first terminal of the drive transistor and a data line of the display so as to charge the gate of the drive transistor with a data line voltage offset by a threshold voltage of the drive transistor; and,  wherein the emission stage comprises temporally activating an electrical connection between the first terminal of the drive transistor and a power supply line while providing an electrical connection between the second terminal of the drive transistor and the LED so as to drive the LED with an electrical drive current responsive to the data line voltage; and, operating the pixel circuit in an LED measurement mode comprising a pre-charging stage and a measuring stage, wherein the pre-charging stage comprises applying a reference voltage to the gate of the drive transistor to shift the drive transistor into a triode mode wherein the drive transistor operates as a switch in an ON state; and wherein the
wherein the emission stage comprises activating an electrical connection between the first terminal of the drive transistor and a power supply line while providing an electrical connection between the second terminal of the drive transistor and the LED so as to drive the LED with an electrical drive current responsive to the data line voltage.
Claim 8: A method for operating a pixel array of a display comprising a plurality of pixel circuits, each pixel circuit comprising a light emitting device (LED), a drive transistor comprising a gate, a first terminal, and a second terminal, and a storage capacitor connected to the gate, the method comprising: operating a pixel circuit of the pixel array in a drive mode comprising a programming stage and an emission stage, wherein the programming stage comprises wherein the emission stage comprises temporally activating an electrical connection between the first terminal of the drive transistor and a power supply line while providing an electrical connection between the second terminal of the drive transistor and the LED so as to drive the LED with an electrical drive current responsive to the data line voltage; and, operating the pixel circuit in an LED measurement mode comprising a pre-charging stage and a measuring stage, wherein the pre-charging stage comprises applying a reference voltage to the gate of the drive transistor to shift the drive transistor into a triode mode wherein the drive transistor operates as a switch in an ON state; and wherein the
further comprising: operating the pixel circuit in an LED measurement mode comprising a pre-charging stage and a measuring stage, wherein the pre-charging stage comprises applying a reference voltage to the gate of the drive transistor to shift the drive transistor into a triode mode wherein the drive transistor operates as a switch in an ON state.
Claim 8: A method for operating a pixel array of a display comprising a plurality of pixel circuits, each pixel circuit comprising a light emitting device (LED), a drive transistor comprising a gate, a first terminal, and a second terminal, and a storage capacitor connected to the gate, the method comprising: operating a pixel circuit of the pixel array in a drive mode comprising a programming stage and an emission stage, operating the pixel circuit in an LED measurement mode comprising a pre-charging stage and a measuring stage, wherein the pre-charging stage comprises applying a reference voltage to the gate of the drive transistor to shift the drive transistor into a triode mode wherein the drive transistor operates as a switch in an ON state; and wherein the
further comprising: operating the pixel circuit in an LED measurement mode comprising a pre-charging stage and a measuring stage, wherein the measuring stage comprises: at least providing electrical connections between the second terminal of the drive transistor and the LED and between the first terminal of the drive transistor and the data line so as to enable an electrical 
A method for operating a pixel array of a display comprising a plurality of pixel circuits, each pixel circuit comprising a light emitting device (LED), a drive transistor comprising a gate, a first terminal, and a second terminal, and a storage capacitor connected to the gate, the method comprising: operating a pixel circuit of the pixel array in a drive mode comprising a operating the pixel circuit in an LED measurement mode comprising a pre-charging stage and a measuring stage, wherein the pre-charging stage comprises applying a reference voltage to the gate of the drive transistor to shift the drive transistor into a triode mode wherein the drive transistor operates as a switch in an ON state; and wherein the.
further comprising: operating the pixel circuit in a pixel measurement mode comprising: activating the electrical connections between the second terminal of the drive transistor and the gate of the drive transistor and between the first terminal of the drive transistor and the data line so as to pre-charge the gate of the drive transistor 
further comprising: operating the pixel circuit in a pixel measurement mode comprising: temporally activating the electrical connections between the second terminal of the drive transistor and the gate of the drive transistor and between the first terminal of the drive transistor and the data line so as to pre-charge the gate of the drive 
wherein operating the pixel circuit in the drive mode further comprises activating an electrical connection between the gate of the drive transistor and a source of a reference voltage prior to the programming stage for pre-charging the storage capacitor.
Claim 12: wherein operating the pixel circuit in the drive mode further comprises temporally activating an electrical connection between the gate of the drive transistor and the source of a reference voltage prior to the programming stage for pre-charging the storage capacitor.
Claim 13: further comprising activating an electrical connection between the LED and a source of a reference voltage after the measuring stage of the LED measurement mode.
Claim 13: further comprising at least temporally activating the electrical connection between the LED and the source of a reference voltage after the measuring stage of the OLED measuring LED measurement mode.
Claim 14: further comprising activating the electrical connection between the LED and a source of a reference voltage after said measuring of the electrical current flowing in the data line during the pixel measurement mode.
Claim 10: further comprising activating the electrical connection between the LED and the source of a reference voltage after said measuring of the electrical current flowing in the data line  
Claim 15: A display apparatus adapted for taking pixel measurements during one or more measurement modes, comprising: a pixel array comprising a plurality of pixel circuits, each pixel circuit comprising a light emitting device (LED), a drive transistor for providing electrical drive current to the LED, and a storage capacitor; a source driver circuit comprising a source driver and a 
A display apparatus adapted for taking pixel measurements during one or more measurement modes, comprising: a pixel array comprising a plurality of pixel circuits, each pixel circuit comprising a light emitting device (LED), a drive transistor for providing electrical drive current to the LED, and a storage capacitor; a source driver circuit comprising a source driver and a 

 wherein the emission stage comprises temporally activating an electrical connection between the first terminal of the drive transistor and a power supply line … and wherein the measuring stage comprises: at least temporally providing electrical connections … between the first terminal of the drive transistor and the data line …
wherein the plurality of switching transistors are further for controllably connecting: the second terminal of the drive transistor to the gate of the drive transistor, and the second terminal of the drive transistor to the LED.
Claim 15: …a plurality of switching transistors, each of which controlled by a gate control signal from the gate driver, for controllably connecting: the first terminal of the drive transistor to the power supply line or to one of the data lines, the second terminal of the drive transistor to the gate of the drive transistor or to the LED…
Claim 1: a second transistor switchably connecting the gate terminal of the drive transistor to the second terminal thereof and for disconnecting said gate terminal of the drive transistor from the second terminal thereof during at least one of the one or more measurement modes
Claim 5: a sixth transistor switchably connecting the second terminal of the drive transistor to the LED
Note: the combination of claims 1 and 5 means that both elements of ’813 application claim 16 are present. This feature of claims 1 and 5 is applicable to claim 15, as they teach the same technology in the same patent.
Claim 17: wherein the plurality of switching transistors are further for controllably connecting: one of the reference voltage lines to the gate of the drive transistor, and the one of the reference voltage lines to the LED.
Claim 15: comprises a plurality of switching transistors, each of which controlled by a gate control signal from the gate driver, for controllably connecting: the first terminal of the drive transistor to the power supply line or to one of the data lines, the second terminal of the drive transistor to the gate of the drive transistor or to the LED, and one of the reference voltage lines to the gate of the drive transistor or to the LED …
Claim 1: …a second switching circuit switchably connecting one of the gate terminal of the drive transistor or the LED to a source of a reference voltage.
Claim 4: wherein the second switching circuit comprises a fifth transistor switchably connecting the gate terminal of the drive transistor to the source of a reference voltage for pre-charging the storage capacitor, and wherein the storage capacitor is connected between the gate terminal of the drive transistor and the power line.
Claim 6: wherein the second switching circuit further comprises a seventh transistor switchably connecting the LED to the source of the reference voltage for pre-setting the
Note: the combination of claims 1, 4, and 6 means that both elements of ’813 application claim 17 are present. This feature of claims 1, 4, and 6 is applicable to claim 15, as they teach the same technology in the same patent.
a controller operatively coupled to the source driver, the gate driver, and the reference voltage source, and configured for controlling electrical signals generated by the gate driver; wherein the controller is configured to operate the pixel array in a drive mode wherein the source driver supplies data signals to the pixel circuits in synchronization with the gate control signals from the gate driver, and wherein the controller is further configured to operate the pixel array in a LED measurement mode comprising a pre-charging stage and a measuring stage, wherein in the pre-charging stage the reference voltage source provides a reference voltage to the gate of the drive 
… a controller operatively coupled to the source driver, the gate driver, and the reference voltage source, and configured for controlling electrical signals generated by the gate driver …
Claim 16: wherein the controller is configured to operate the pixel array in a drive mode wherein the source driver supplies data signals to the pixel circuits in synchronization with the gate control signals from the gate driver, and wherein the controller is further configured to operate the pixel array in a LED measurement mode comprising a pre-charging stage and a measuring stage, wherein in the pre-charging stage the reference voltage source provides a 
a controller operatively coupled to the source driver, the gate driver, and the reference voltage source, and configured for controlling electrical signals generated by the gate driver; wherein the controller is configured to operate the pixel array in a pixel measurement mode comprising a programming stage and a measuring stage, wherein: in the programming stage the gate driver activates, for a selected pixel circuit, electrical connections between the second terminal of the drive transistor and the gate of the drive transistor and between the first terminal of the drive transistor and a data line so as to pre-charge the gate with a data line voltage offset by a threshold voltage of the drive transistor; and, in the measuring stage the gate driver activates, for the selected pixel circuit, the electrical connections between the second terminal of the drive transistor and the LED and between the first terminal of the drive transistor and the data line so as to enable an electrical current to flow between the data line and the LED, and a readout circuit (ROC) of the display apparatus measures the electrical current flowing in the data line while biasing the first terminal of the drive transistor with 
… a controller operatively coupled to the source driver, the gate driver, and the reference voltage source, and configured for controlling electrical signals generated by the gate driver …
Claim 17: wherein the controller is configured to operate the pixel array in a pixel measurement mode comprising a programming stage and a measuring stage, wherein: in the programming stage the gate driver activates, for a selected pixel circuit, electrical connections between the second terminal of the drive transistor and the gate of the drive transistor and between the first terminal of the drive transistor and a data line so as to pre-charge the gate with a data line voltage offset by a threshold voltage of the drive transistor; and, in the measuring stage the gate driver activates, for the selected pixel circuit, the electrical connections between the second terminal of the drive transistor and the LED and between the first terminal of the drive transistor and the data line so as to enable an electrical current to flow between the data line and the LED, and the ROC measures the electrical current flowing in the data line while biasing 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Note that citations to figures and elements should be understood to also implicitly refer to any related and relevant explanatory text in the reference.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 106941135 A (“Chen”). (Citations to text are based on the ESPACE English translation, included in the attached pdf.)
Regarding claim 1, Chen teaches a pixel circuit (Fig. 2) of an electronic display (Abstract) configured for operating in a drive mode ([20]) or in one or more measurement modes, the pixel circuit comprising:

a drive transistor comprising a first terminal, a second terminal, and a gate terminal, and configured to control the electrical drive current responsive to a voltage at the gate terminal thereof (Fig. 2 at T1);
a storage capacitor connected to the gate terminal of the drive transistor (Fig. 2 at C); and
a first switching circuit for switchably connecting the first terminal of the drive transistor to a power supply line of the electronic display or to a data line of the electronic display (Fig. 2 at T5 and T2).
Regarding claim 2, Chen teaches a transistor for switchably connecting the gate terminal of the drive transistor to the second terminal thereof (Fig. 2 at T3).
Regarding claim 3, Chen teaches a second switching circuit (Fig. 2 at T4 and T7) for switchably connecting the gate terminal of the drive transistor to a source of a reference voltage (Fig. 2 at T4) and for switchably connecting the LED to a source of a reference voltage (Fig. 2 at T7).
Regarding claim 4, Chen teaches wherein the first switching circuit (Fig. 2 at T5 and T2) comprises a first transistor for switchably connecting the first terminal of the drive transistor to the power supply line (Fig. 2 at T5), and a second transistor for switchably connecting the first terminal of the drive transistor to the data line (Fig. 2 at T2).
Regarding claim 5, Chen teaches wherein the second switching circuit comprises a transistor for switchably connecting the gate terminal of the drive transistor to the 
Regarding claim 6, Chen teaches wherein the second switching circuit further comprises a transistor switchably connecting the LED to the source of the reference voltage for pre-setting the LED (Fig. 2 at T7).
Regarding claim 7, Chen teaches a method for operating a pixel array of a display comprising a plurality of pixel circuits (Fig. 1 at 101; Fig. 2 at 202), each pixel circuit comprising a light emitting device (LED) (Fig. 2 at 201), a drive transistor comprising a gate, a first terminal, and a second terminal (Fig. 2 at T1), and a storage capacitor connected to the gate (Fig. 2 at C), the method comprising: operating a pixel circuit of the pixel array in a drive mode comprising a programming stage (Fig. 2 at Sc(n)) and an emission stage (Fig. 2 at Em), wherein the programming stage comprises activating electrical connections between the second terminal of the drive transistor and the gate of the drive transistor (Fig. 2 at T3, Sc(n)) and between the first terminal of the drive transistor and a data line of the display (Fig. 2 at T2, Sc(n)) so as to charge the gate of the drive transistor with a data line voltage offset by a threshold voltage of the drive transistor (Fig. 2 at T1).
Regarding claim 8, Chen teaches wherein the emission stage comprises activating an electrical connection between the first terminal of the drive transistor and a power supply line (Fig. 2 at T5, Em) while providing an electrical connection between the second terminal of the drive transistor and the LED (Fig. 2 at T6, Em) so as to drive 
Claims 7-8 are rejected in the alternative under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2017/0193918 A1 (“Bae”).
Regarding claim 7, Bae teaches a method for operating a pixel array of a display comprising a plurality of pixel circuits (Figs. 14, 15), each pixel circuit comprising a light emitting device (LED) (Fig. 15 at OLED), a drive transistor comprising a gate, a first terminal, and a second terminal (Fig. 15 at T1), and a storage capacitor connected to the gate (Fig. 15 at CSTG), the method comprising: operating a pixel circuit of the pixel array in a drive mode comprising a programming stage (Fig. 15 at Si) and an emission stage (Fig. 15 at Ei), wherein the programming stage comprises activating electrical connections between the second terminal of the drive transistor and the gate of the drive transistor (Fig. 15 at T3, Si) and between the first terminal of the drive transistor and a data line of the display (Fig. 15 at T2, Si) so as to charge the gate of the drive transistor with a data line voltage offset by a threshold voltage of the drive transistor (Fig. 15 at T1).
Regarding claim 8, Bae teaches wherein the emission stage comprises activating an electrical connection between the first terminal of the drive transistor and a power supply line (Fig. 15 at T5, Ei) while providing an electrical connection between the second terminal of the drive transistor and the LED (Fig. 15 at T6, Ei) so as to drive the LED with an electrical drive current responsive to the data line voltage (Fig. 15 at OLED).
Regarding claim 15, Bae teaches a display apparatus adapted for pixel measurements (Abstract), comprising:
a pixel array comprising a plurality of pixel circuits (Fig. 14), each pixel circuit comprising a light emitting device (LED) (Fig. 15 at OLED), a drive transistor for providing electrical drive current to the LED (Fig. 15 at T1), and a storage capacitor (Fig. 15 at CSTG);
a source driver circuit comprising a source driver and a plurality of data lines connecting the source driver to the pixel circuits (Fig. 14 at 1420, 1430, D1-Dm),
a gate driver circuit comprising a gate driver and a plurality of control lines connecting the source driver to the pixel circuits (Fig. 14 at 1460 + 1470; Fig. 15);
 a reference voltage circuit comprising a reference voltage source and a plurality of reference voltage lines connecting the reference voltage source to the pixel circuits (Fig. 14, Fig. 15 at VINT);
a power supply circuit comprising a power supply source and a plurality of power supply lines for providing electrical power to the pixel circuits ([180]; Fig. 14, Fig. 15 at ELVDD); and,
wherein the drive transistor of each pixel circuit comprises a first terminal, a second terminal, and a gate terminal (Fig. 15 at T1), wherein the storage capacitor is connected to the gate terminal and one of the power supply lines (Fig. 15 at CSTG); and,
wherein each pixel circuit further comprises a plurality of switching transistors (Fig. 15 at T2-T7) each of which controlled by a gate control signal from the gate driver (Fig. 15 at Si, Si-1, Ei), for controllably connecting:

the first terminal of the drive transistor to one of the data lines (Fig. 15 at T2),
Regarding claim 16, Bae teaches wherein the plurality of switching transistors are further for controllably connecting: the second terminal of the drive transistor to the gate of the drive transistor (Fig. 15 at T3), and the second terminal of the drive transistor to the LED (Fig. 15 at T6).
Regarding claim 17, Bae teaches wherein the plurality of switching transistors are further for controllably connecting: one of the reference voltage lines to the gate of the drive transistor (Fig. 15 at T4), and the one of the reference voltage lines to the LED (Fig. 15 at T7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0294443 A1 claims priority to CN 106941135 A (“Chen”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692